Case:19-14158-JGR Doc#:859 Filed:07/22/20                    Entered:07/22/20 12:50:45 Page1 of 2



      UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO
                     Minutes of Electronically Recorded Proceeding
          Held Wednesday, July 22, 2020, before Honorable Joseph G. Rosania, Jr.

 In re:                                                  )                        Bankruptcy Case No.
 The Aspen Club & Spa, LLC                               )                              19-14158 JGR
                                                         )                                 Chapter 11
 Debtor                                                  )
 Employer’s Tax Identification                           )
 No. [if any]: XX-XXXXXXX                                )
                                                         )
 In re:                                                  )
 Aspen Club Redevelopment Company, LLC,                  )                       Bankruptcy Case No.
                                                         )                             19-14200 JGR
 Debtor                                                  )                                Chapter 11
 Employer’s Tax Identification                           )             Jointly Administered Case No
 No. [if any]: XX-XXXXXXX                                )                            19-14158-JGR
                                                         )

   Appearances:
 Debtors: The Aspen Club & Spa, LLC and                         Counsel: James Markus
          Aspen Club Redevelopment Company, LLC                          John F. Young
                                                                         William Cross

 Creditor: GPIF Aspen Club LLC                                  Counsel: Jason Cohen
                                                                         Nancy Davis
                                                                         Bryan S. Dumesnil
 Creditor:   Revere High Yield Fund, LP                         Counsel: Joel Laufer
 Creditor:   Gould Group Mechanic's Lien Claimants              Counsel: Michael Guyerson
 Creditor:   PCL Construction Services, Inc.                    Counsel: Andrew Johnson
 Creditor:   RK Mechanical                                      Counsel: Patrick Haines
 Creditor:   Aspen Club Development Fund, LP.                   Counsel: David T. Brennan
 Creditor:   EFO Financial Group, LLC                           Counsel: Steven Berman
                                                                         Seth Traub
 Creditor: Gateway Real Estate Investments, LLC                 Counsel: Daniel J. Sullivan
 Creditor: David A. Gerson and Donna L. Gerson,                 Counsel: Douglas W. Brown
           Telesoft Management Capital Balance Fund,
           LLC, Arnold Whitman, Grant Place Fund, LLC,
           and Robert A. Fox aka Robert Fox

 Proceedings:      Evidentiary Hearing regarding Confirmation Hearing on Debtors' Modified Joint
                   Second Plan of Reorganization of the Aspen Club & Spa, LLC and Aspen Club
                   Redevelopment Company, LLC pursuant to Chapter 11 of the United States Code
                   dated September 16, 2019 and Amended November 22, 2019 and January 28, 2020
                   (Docket No. 652) and Objections thereto filed by GPIF Aspen Club LLC and Revere
                   High Yield Fund, L.P. on March 31, 2020 (Docket Nos. 723 and 724); and
                   Evidentiary Hearing regarding Motion to Approve Exit Financing Loan Agreement
                   Under 11 U.S.C. § 364 And Granting Related Relief filed by Aspen Club
                   Redevelopment Company, LLC, and The Aspen Club & Spa, LLC filed on September
                   16, 2019 (Doc. 323); the Objection thereto filed by Revere High Yield Fund, LP filed
Case:19-14158-JGR Doc#:859 Filed:07/22/20                       Entered:07/22/20 12:50:45 Page2 of 2



                        on October 15, 2019 (Doc. 371); and the Objection filed by GPIF Aspen Club LLC
                        filed on October 15, 2019 (Doc. 379).

               Entry of appearances and statements/arguments made
               Evidentiary1
               Witnesses sworn, as noted below, or     see attached list
               Exhibits entered, as noted below, or   see attached list
               The Court issued an Oral Ruling on GPIF’s motion for the entry of judgment on partial
               findings pursuant to Fed.R.Bankr.P.7052(c).



     Orders:
               Oral findings and conclusions made of record

                       IT IS ORDERED that GPIF’s oral motion for the entry of judgment on partial
               findings pursuant to Fed.R.Bankr.P.7052(c) made at the close of the Debtors’ case on July 17,
               2020, is GARNTED.

                      IT IS FURTHER ORDERED that the Motion to Approve Exit Financing Loan
               Agreement Under 11 U.S.C. § 364 And Granting Related Relief filed by Aspen Club
               Redevelopment Company, LLC, and The Aspen Club & Spa, LLC filed on September 16,
               2019 (Doc. 323) is DENIED.

                       IT IS FURTHER ORDERED that confirmation of Debtors’ Modified Joint Second
               Plan of Reorganization of the Aspen Club & Spa, LLC and Aspen Club Redevelopment
               Company, LLC pursuant to Chapter 11 of the United States Code dated September 16, 2019
               and Amended November 22, 2019 and January 28, 2020 (Doc. 652; the “Plan”) is DENIED.

                     IT IS FURTHER ORDERED that the Debtors are granted leave to file a further
               amended plan on or before August 21, 2020, failing which the cases will be dismissed.




                                                          FOR THE COURT:
                                                          Kenneth S. Gardner, Clerk

                                                          /s/ S. Nicholls
                                                          By: S. Nicholls, Law Clerk




 1
     Evidentiary for statistical reporting purposes
